Citation Nr: 1434134	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-49 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1985 to November 1985.  The Veteran served in the Pennsylvania Army National Guard with periods of active duty training (ACDUTRA).

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
  
The Veteran testified before a Decision Review Officer at the RO in August 2008, the transcript of which is included in the record. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Periods of ACDUTRA

Upon review of the record, it does not appear that all periods of service have been verified.  The Board notes that only service department records can establish if and when a person was serving on active duty or ACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The Veteran has stated that he served in the Army National Guard immediately following active duty service in 1985.  See August 2008 DRO hearing transcript at pg. 3.  He also stated that he separated from the National Guard in 1995 and reenlisted in 1999.  See DRO hearing transcript at 
pg. 3.  During the DRO hearing the Veteran testified that he first noticed hearing loss during his National Guard service in 2004 during two summer camps and two annual trainings.  The Veteran also testified that he hyperextended his right knee during annual training in 1993.  See DRO hearing transcript at pg. 13.  The evidence of record only includes two periods of verified ACDUTRA service, from August 1, 2006 to August 2, 2006, and from August 5, 2006 to August 19, 2006).  See April 2007 Army National Guard Retirement Points Statement.  A remand is necessary to clarify the Veteran's service dates and all periods of ACDUTRA.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims file.

Right Knee Disorder

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).

Upon review of the evidence of record, the Board finds that the Veteran had a pre-existing right knee injury prior to service entrance in May 1985.  The March 1985 service entrance examination report and the March 1985 report of medical history do not "note" a pre-existing right knee injury.  However, in June 1985, and only three months after service entrance, the Veteran reported that he had injured his right knee prior to service and had torn a ligament after falling off a 45 foot cliff.  See June 1985 service treatment record.  During the August 2008 DRO hearing, the Veteran testified that he had sustained an injury to the right knee prior to service.  See August 2008 DRO hearing transcript at pgs. 10-11.  For these reasons, the Board finds that clear and unmistakable evidence demonstrates that a right knee injury existed prior to service entrance.  

As such, the remaining question is whether there is clear and unmistakable evidence that the pre-existing right knee disorder was not aggravated during service, to include ACDUTRA service.  The Veteran testified, and service treatment records confirm, that he injured his right knee during basic training in June 1985.  He also testified that he reinjured the right knee during a period of ACDUTRA in 1993 and again in 2000 or 2001 after falling off the back of a truck during annual training.  See August 2008 DRO hearing transcript at pgs. 14-15.  The Board finds that after periods of ACDUTRA have been verified, the Veteran should be afforded a VA examination in order to assist in determining the nature of his right knee injuries and whether his right knee injury was clearly and unmistakably not aggravated by service.  

Bilateral Hearing Loss

The Board finds that the Veteran had a pre-existing hearing loss disability prior to service entrance in May 1985.  The March 1985 service entrance examination report reflects that the Veteran's hearing acuity was 60 decibels at 4000 Hertz, bilaterally.  See 38 C.F.R. § 3.385(2013) (impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater).  As such, a hearing loss disability was "noted" at service entrance.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

During the DRO hearing the Veteran testified that he first noticed hearing loss during National Guard service during two summer camps and two annual trainings in 2004, indicating a worsening of hearing loss.  The Board finds that after periods of ACDUTRA have been verified, the Veteran should be afforded a VA examination in order to assist in determining the nature of his hearing loss and whether it was clearly and unmistakably not aggravated by service.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources, to include the National Personnel Records Center (NPRC) and the Pennsylvania Army National Guard, in order to verify the specific dates of the Veteran's periods of ACDUTRA.  If necessary, the Veteran should be requested to provide any assistance.  All verified dates of service and all responses received should be documented and associated with the claims file. All outstanding service personnel records and service treatment records should also be obtained and associated with the claims file.

2.  Then, schedule the Veteran for a VA knee examination.  The VA examiner is requested to review all pertinent records associated with the record and conduct all appropriate testing.  

The VA examiner should then state whether the Veteran's pre-existing right knee disorder was clearly and unmistakably (obvious and manifest) not aggravated beyond its natural progression during service, to include periods of ACDUTRA.  A rationale for any opinion reached must be provided.  

3.  Schedule the Veteran for a VA audiological examination.  The VA examiner is requested to review all pertinent records associated with the record and conduct all necessary testing.  

The VA examiner should state whether the Veteran's pre-existing hearing loss disorder was clearly and unmistakably (obvious and manifest) not aggravated beyond its natural progression during service, to include periods of ACDUTRA.

In responding to these questions, the examiners should note that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiners should attempt to quantify the degree of additional disability resulting from the aggravation.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

